           Case 21-06636     Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee             Document     Page 1 of 33
         Case 21-06636       Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee             Document     Page 2 of 33
        Case 21-06636        Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee             Document     Page 3 of 33
         Case 21-06636       Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee             Document     Page 4 of 33
          Case 21-06636      Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee             Document     Page 5 of 33
           Case 21-06636     Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee             Document     Page 6 of 33
          Case 21-06636      Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee             Document     Page 7 of 33
          Case 21-06636      Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee             Document     Page 8 of 33
         Case 21-06636       Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
                                       Document     Page 9 of 33
Case 21-06636 Sung Hee Lee
        Case 21-06636        Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee            Document      Page 10 of 33
         Case 21-06636       Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee            Document      Page 11 of 33
         Case 21-06636       Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
                                      Document      Page 12 of 33
Case 21-06636 Sung Hee Lee
          Case 21-06636      Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
                                      Document      Page 13 of 33
Case 21-06636 Sung Hee Lee
         Case 21-06636       Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee            Document      Page 14 of 33
       Case 21-06636         Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
                                      Document      Page 15 of 33
Case 21-06636 Sung Hee Lee
          Case 21-06636      Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
                                      Document      Page 16 of 33

Case 21-06636 Sung Hee Lee
        Case 21-06636        Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
                                      Document      Page 17 of 33
Case 21-06636 Sung Hee Lee
        Case 21-06636        Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
                                      Document      Page 18 of 33
Case 21-06636 Sung Hee Lee
       Case 21-06636         Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
                                      Document      Page 19 of 33
Case 21-06636 Sung Hee Lee
        Case 21-06636        Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
                                      Document      Page 20 of 33

Case 21-06636 Sung Hee Lee
        Case 21-06636        Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee            Document      Page 21 of 33
        Case 21-06636        Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee            Document      Page 22 of 33
        Case 21-06636        Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
                                      Document      Page 23 of 33

Case 21-06636 Sung Hee Lee
        Case 21-06636        Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee            Document      Page 24 of 33
       Case 21-06636         Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
                                      Document      Page 25 of 33
Case 21-06636 Sung Hee Lee
       Case 21-06636         Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee            Document      Page 26 of 33
       Case 21-06636         Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee            Document      Page 27 of 33
       Case 21-06636         Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
                                      Document      Page 28 of 33
Case 21-06636 Sung Hee Lee
       Case 21-06636         Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
                                      Document      Page 29 of 33
Case 21-06636 Sung Hee Lee
        Case 21-06636        Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
                                      Document      Page 30 of 33
Case 21-06636 Sung Hee Lee
        Case 21-06636        Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
                                      Document      Page 31 of 33
Case 21-06636 Sung Hee Lee
        Case 21-06636        Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
                                      Document      Page 32 of 33
Case 21-06636 Sung Hee Lee
        Case 21-06636        Doc 16   Filed 07/14/21 Entered 07/14/21 16:41:23   Desc Main
Case 21-06636 Sung Hee Lee            Document      Page 33 of 33
